Maxey, J.,
(charging the jury.) This suit of trespass to try title was originally brought by Mrs. Ida Juck and her children against W. J. Fewell, M. J. MeKelligan, James P. Hague, S. G. Cowdry, O. T. Bas-sett, and Simon Kinsella to recover lot No. 85, block 6, situated in the city of El Paso. At a former day of the present term, and during the trial of this cause, the court permitted the children of Mrs. Juck to take *518a nonsuit, and tbe suit now stands in the name of Mrs. Juck as sole plaintiff against the defendants above named. Among other defenses, all of the defendants rely upon the statute of limitations of five years as a bar to the plaintiff’s right of recovery. In suits of this character it is incumbent upon the plaintiff to recover upon tbe strength of her own title. In this case Mrs. Juck has exhibited a legal title to herself to the property in controversy, which would be sufficient to authorize a recovery on her part, unless the defendants’ pleas of limitation defeat her. Under the laws of this state, “a party claiming land under the limitation of five years must have peaceable and adverse possession thereof, cultivating, using, or enjoying the same, and paying taxes thereon, if any, and claiming under a deed or deeds duly registered.” Cantagrel v. Von Lupin, 58 Tex. 577. The testimony is perfectly clear that the defendants Fewell, McKelligan, Cowdry, Bassett, and Kinsella are, beyond controversy, protected by the five-years statute of limitations, and hence are entitled to a verdict at your hands.
The real difficulty in the case arises out of the defense interposed by Hague; and that is one of law, rather than of fact, as the testimony leaves no doubt touching the facts proven. The question is one of construction of the statute, which reads as follows :
“Every suit to be instituted to recover real estate, as against any person having peaceable and adverse possession thereof, cultivating, using, or enjoying the same, and paying taxes thereon, if any, and claiming under a deed or deeds duly registered, shall be instituted within five years next afLer the cause of action shall have accrued, and not afterwards.” Rev. St. Tex. art. 8193.
The facts proven are as follows: (1) The plaintiff, who is styled Mrs. Juck in her pleadings, after the death of her first husband, Albert Juck, intermarried with Charles Pohl on September 5, 1878, and that marriage was dissolved by a decree of divorce duly rendered on the 10th day of February, 1882. (2) The original petition in this cause was filed April 13, 1888. (3) Hague’s possession of the property claimed by him certainly began in the latter part of 1881, and probably at a much earlier date, and has continued to the present time. (4) Hague holds title to the property by duly-registered deeds, and he has joaid the taxes due thereon for the years 1882, 1883, 1884, 1885, and 1886. Mrs. Pohl’s disability of coverture having been removed by the decree of divorce on the 10th of February, 1882, and Plague being at that time in possession of the property, her cause of action then accrued, the statute of limitations was set in motion, and she had five years thereafter within which to bring the suit, or until the 9th day of February, 1887; and if the defendant, at that time, had been in possession five years, under deeds duly registered, coupled with the payment of all taxes .due on the property, the plaintiff’s right of action would have been barred, and the title divested out of her, under the terms of article 3196 of Revised Statutes of the state. That article of the statutes provides:
“ Whenever, in any case, the action of a person for the recovery of real estate, is barred by any of the provisions of this chapter, the person having such *519peaceable and adverse possession shall be held to have full title, precluding all claims.”
It is not denied by ihe plaintiff that Hague bad been in possession for the full statutory period, nor that he claimed title under deeds duly registered. But it is insisted that the proof should disclose the payment of taxes for that portion of the year 1887 ending with February 9th, in order to make the payment of taxes complete and effectual as a bar. The statute contemplates the payment of such taxes as were due and could have been paid. On the 9th February, 1887, the taxes for that year, under the laws of the state, were not due, nor could they have boon paid until a much later period of the year. Hague had paid at that date all taxes which were due and payable, to-wit, for the years 1882, 1883, 1884, 1885, and 188(5; and 1 must therefore hold that ho had fully complied with the law in reference to the payment of taxes, and that he became invested with full title at that date. His subsequent laches in failing to pay the taxes would not inure to the benefit of plaintiff, for her right of action was debarred. See Spofford v. Bennett, 55 Tex. 293. Reference is also made to tbe case of Cantagrel v. Von Lupin, 58 Tex. 576, in support of the views here expressed. The facts in the Qantagrel Case are quite similar to those involved in this suit. Hie law of the case, as applied to the facts, being adverse to the plaintiff, it is my duty, gentlemen of the jury, to instruct you to find a verdict in favor of the defendants.
Noth by ote Court. Upon reading tbe above charge, the plaintiff moved for a non-suit, which was granted.